Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Claims 44-63 are pending. Claims 1-43 have been canceled. Claims 44-63 are new. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 44 reciting “the wiring structure is configured to reduce a transmission loss of a signal” lacks adequate support in the original disclosure. Applicant’s specification describes “the semiconductor assembly 10 is electrically connected to the conductive structure 20 through the through via 40, and no solder element (e.g., solder ball or solder bump) is used in the wiring structure 1, which prevents high-frequency signals from occurring transmission loss and maintains the integrity of the high-frequency signals” (¶ 42). More specifically, the prevention of transmission loss is originally disclosed as associated with “high-frequency signals”. Claim 44 currently associates the transmission loss with any generic “signal”. Recitation to “a signal” has a broadened scope from “high-frequency signals” originally disclosed. Therefore, claim 44 reciting “reduce a transmission loss of a signal” raises new matter issues. 
Claim 45 reciting “a frequency band of the signal is greater than or equal to 4Gbps” contains new matter lacking adequate support in the original disclosure. Applicant’s specification list exemplary frequency bands includes 4 Gbps, 6 Gbps and 8 Gbps (¶ 42). The entire range of “greater than or equal to 4Gbps” lacks support. The original disclosure does not provide clear support for the frequency band to be any value “greater than or equal to 4Gbps” as claimed. 
Claim 46 reciting “the frequency band of the signal is between 4 Gbps and 8 Gbps, and an integrity of the signal at different frequency bands is greater than 80%” contains new matter lacking adequate support in the original disclosure. Applicant’s specification “the integrity of the high-frequency signals in the wiring structure 1 at different frequency bands (e.g., 4 Gbps, 6 Gbps and 8 Gbps) may be greater than 80%” (¶ 42). As best understood, the specifically originally describes the integrity at exemplary frequency bands (e.g., 4 Gbps, 6 Gbps and 8 Gbps) to be greater than 80%. There is no clear and unequivocal support for the integrity between the listed frequency bands to be greater than 80%. It is unclear if the integrity at a frequency band exclusively between 4-6Gbps or exclusively between 6-8Gbps, e.g. at 5Gbps or 7Gbps, would necessary be greater than 80%. No specific relationship is disclosed for the integrity and frequency. Could the integrity have oscillating or periodic variations at different frequency band value? Even if the integrity is greater than 80% at 4 Gbps and 6 Gbps, it is not clear if the integrity remains linearly at the same greater than 80% value at 5 Gpbs, or at all frequency band exclusively between 4 Gbps and 6 Gbps (e.g. 4.5 Gbps, 5.5 Gbps, etc.). Thus, a greater than 80% integrity is not clearly supported for the entire range of the frequency band between 4 Gbps and 8 Gbps as claimed. 
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 reciting “the wiring structure is configured to reduce a transmission loss of a signal” renders the claim indefinite because it is unclear relative to what is the “transmission loss of a signal” reduction being compared to. No specific reference structure has been claimed to clearly define the metes and bound of “to reduce a transmission loss of a signal”. The term “reduce” is a relative term which renders the claim indefinite. The claim does not define a structure exhibiting transmission loss of a signal from which “reduce” is measured from. The limitation appears to be making comparison of the claimed wiring structure to some undefined and unclaimed reference structure. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 46 reciting “the frequency band of the signal is between 4 Gbps and 8 Gbps, and an integrity of the signal at different frequency bands is greater than 80%” renders the claim indefinite because it is unclear what constitutes “an integrity of the signal at different frequency bands”. Is “different frequency bands” referring to a value outside/different from the claimed range of 4 Gbps and 8 Gbps? Or is “different frequency bands” referring to a value within the range of 4 Gbps and 8 Gbps previously recited. Further, does “different frequency bands” require plural frequency band values? If so, how is “an integrity of the signal” simultaneously defined at different frequency bands. 
Claim 52 reciting “a high-density conductive structure” and “a low-density conductive structure” renders the claim indefinite. The terms “high” and “low” in the claim are relative terms which renders the claim indefinite. It is unclear if “high-density” and “low-density” are compared relative to each other in the claim. Or is “low-density” and “high-density” each compared to other reference value. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as intended by “high” vs “low”-density. Furthermore, it is unclear what aspect of the conductive structure is sought to be defined by “high-density” and “low-density”. It is unclear if the density referring to the molecular density, wiring arrangement density, etc?
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. 2019/0380210 A1 (Lin).

    PNG
    media_image1.png
    726
    1225
    media_image1.png
    Greyscale

In re claim 44, as best understood, Lin discloses (e.g. FIGs. 1, 8A, 8B) a wiring structure, comprising:
a semiconductor assembly including: 
	an module including at least one semiconductor element 500 (see FIG. 1); and
	a redistribution structure (see FIG. 8B above) electrically connected to the module, and including at least one circuit layer (see FIG. 8B above);
a conductive structure (see FIG. 8B annotated above) spaced apart from the redistribution structure (spaced by a dielectric layer 422); and
at least one through via (via on right side in FIG. 8A-8B) extending through the conductive structure and contacting (electrically or physically contacting) the at least one circuit layer of the redistribution structure; 
wherein the wiring structure is “configured to reduce a transmission loss of a signal” (as best understood, e.g. when compared to another structure with less reliable wiring design and higher transmission loss of signal). 
Lin specifically teaches the wiring structure is designed with improved signal integrity of signal transmission (¶ 63-64). Therefore, the wiring structure is considered to be configured to reduce a transmission loss of a signal compared to a wiring structure without the improvement disclosed. Furthermore, Applicant’s specification appears to be attributing the reduction in a transmission loss of signal to the absent of solder ball/bump (¶ 42 of specification). Lin’s wiring structure, as shown in FIGs. 8A or 8B, similarly does not include any solder ball or bump. Therefore, as best understood, Lin’s wiring structure would results in a reduction of transmission loss of signal in the same manner as taught by Applicant. 

In re claim 45, the recitation to “a frequency band of the signal is greater than or equal to 4 Gbps” directs to an intended use of the structure claimed. Lin’s wiring structure designed with improved signal integrity of signal transmission (¶ 63-64) can be adapted to be used for a signal at a frequency band of greater than or equal to 4 Gbps. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

In re claim 46, as best understood, the recitation to “the frequency band of the signal is between 4 Gbps and 8Gbps, and an integrity of the signal at different frequency bands is greater than 80%” directs to an intended use of the structure claimed. Lin’s wiring structure designed with improved signal integrity of signal transmission (¶ 63-64) can be adapted to be used for a signal at a frequency band between 4 Gbps and 8Gbps. Furthermore, Lin’s wiring structure with improved signal integrity is considered to have an integrity of greater than 80% for a signal at some arbitrary “different frequency bands”. I.e. there exist a signal at some “different frequency bands” (as best understood) having a signal integrity of greater than 80%.  
 A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” 

In re claim 50, Lin discloses (see FIG. 8B annotated above) further comprising an intermediate layer (one of 422, see FIG. 8B above) between the conductive structure and the redistribution structure, wherein the at least one through via does not extend through the at least one circuit layer (see FIG. 8B above), and a length (vertically) of the at least one through via is greater than a sum of a thickness of the conductive structure and the thickness of the of the intermediate layer. The length of the through hole is greater by the amount of via that extends above the “intermediate” dielectric layer and the bottom of the conductive structure as annotated in FIG. 8B above. 

Lin under a second interperation as depicted in annotated drawing below teaches the at least one semiconductor element being composed of the combination of the substrate 100A and device 500 (shown in FIG. 1). In such interpretation, the redistribution structure, conductive structure, circuit layer, and through via are taught as annoated in the darwing. Other claim features are taught by Lin similar to analysis above. 

    PNG
    media_image2.png
    726
    1302
    media_image2.png
    Greyscale

In re claim 47, Lin discloses (see second interpretation of FIG. 8B as annoated above) wherein the at least one semiconductor element (including 100A and 500 (FIG. 1) includes at least one pad embedded therein (see “pad” annotated in FIG. 8B above). 

In re claim 48, Lin discloses (see second interpretation of FIG. 8B as annoated above) wherein the at least on pad (see “pad” annotated in FIG. 8B above) is electrically connected to the at last one circuit layer through an inner via (see “inner via” annoated in FIG. 8B above), the at least one pad and the inner via are in contact with each other at an interface (see dotted line highlighted in FIG. 8B above), and the interface is substantially algined with a bototm surface of the at least one semiconductor element (the bottom surface characterized by the bottom of 100A which constitutes a part of the at least one semiconductor element). 

In re claim 49, Lin discloses (see second interpretation of FIG. 8B as annoated above) wherein along a directoin parallel with the at least one circuit layer (horizontal direction in FIG. 8B), the at least one through via is more adjacent to an edge (left side edge) of the redistribution structure than the at least one pad is. See FIG. 8B annoated above where the through via is closer to the left side edge than the pad. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 50 above.
In re claim 51, Lin teaches the claimed invention including a through via (see first interpretation of FIG. 8B) having a vertical length that extends through most of 400A. The semiconductor assembly is composed of 100A and 500 under the first interpretation. The semiconductor element 500 is shown in FIG. 1 with thickness similar to that of the redistribution structure 100. The length of the through via as shown in FIG. 8B is more than twice the thickness of the redistribution structure 100A. Therefore, based on the scale of the drawing figure, it would be obvious to one having ordinary skill in the art that the length of the through via is greater than a thickness of the semiconductor assembly 100A+500. Furthermore, optimizing the thickness of the semiconductor assembly and the length of the through hole would be obvious to obtain a wiring structure with desired wiring margin to adjust the signal integrity as taught by Lin (¶ 63-64). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the through via with a length greater than the thickness of the semiconductor assembly to obtained the desired electrical characteristics. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
	

Claims 52-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2019/0380210 A1 (Lin) in view of Yamaguchi et al. 2002/0180015 A1 (Yamaguchi).

    PNG
    media_image3.png
    688
    1289
    media_image3.png
    Greyscale

In re claim 52, as best understood, Lin discloses (e.g. FIGs. 1, 8A, 8B) a wiring structure, comprising:
a semiconductor assembly including: 
	a “high-density” conductive structure 100,100A (see FIG. 8B above; as best understood, “high-density” relative to another lower density, e.g. density of wiring in 400 as shown in the drawing or other low wiring density) including a first (top) surface and a second (bottom) surface opposite to the first (top) surface; and
an module 500 (FIG. 1, including the contact bumps) contacting the first (top) surface of the “high-density” conductive structure, and the module including at least one semiconductor element 500 (see FIG. 1); 
a “low-density” conductive structure (see FIG. 8B annotated above; as best understood, “low-density” relative to another higher density, e.g. density of wiring in 100,100A as shown in the drawing or other high wiring density) disposed under the second (bottom) surface of the “high-density” conductive structure 100,100A;
an intermediate layer (one of 422, see FIG. 8B above) between the high-density conductive structure and the low-density conductive structure; and 
at least one conductive through via (via on right side in FIG. 8A-8B) extending through the “low-density” conductive structure and electrically connecting the “low-density” conductive structure to the “high-density” conductive structure.
Lin does not explicitly disclose the module including an encapsulant encapsulating the semiconductor element 500.
However, Yamaguchi teaches (FIG. 12) a semiconductor package comprising a module including semiconductor devices 9 mounted on a wiring structure 6, wherein the semiconductor devices 9 are encapsulated by an encapsulating resin 89 to protect the devices and improve reliability (¶ 122). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an encapsulant to encapsulate Lin’s semiconductor elements 500 above the wiring structure (FIG. 1) so as to improve reliability as taught by Yamaguchi.

In re claim 53, Lin discloses (e.g. see FIG. 8B annotated above) wherein the “high-density” conductive structure further includes a plurality of circuit layers 124 (see annotated above), and a bottommost circuit layer of the plurality of circuit layers is spaced apart from the intermediate layer by a gap.

In re claim 54, Lin discloses (e.g. see FIG. 8B annotated above) wherein the “high-density” conductive structure further includes a plurality of dielectric layers 122,422, a bottommost dielectric layer 422 of the plurality of dielectric layers covers the bottommost circuit layer (see FIG. 8B annotated above), and a portion of the bottommost dielectric layer 422 is between a bottom surface of the bottommost circuit layer and the intermediate layer (see FIG. 8B annotated above). 

In re claim 55, Lin discloses (e.g. see FIG. 8B annotated above) wherein the at least one conductive through via extends through the bottommost dielectric layer (i.e. extends partially through such as disclosed by Applicant) and the intermediate layer. 

In re claim 56, Lin discloses (e.g. see FIG. 8B annotated above) wherein the at least one conductive through via includes a first portion located in the intermediate layer and a second portion located in the bottommost dielectric layer, and a sidewall of the first portion is aligned with a sidewall of the second portion.

    PNG
    media_image4.png
    638
    1317
    media_image4.png
    Greyscale

In re claim 57, Lin discloses (e.g. see FIG. 8B annotated above) wherein the “low-density” conductive structure further includes a plurality of circuit layers 424 (see those annotated above), and a topmost circuit layer of the plurality of circuit layers is spaced apart from the intermediate layer by a gap.

In re claim 58, Lin discloses (e.g. see FIG. 8B annotated above) wherein the “low-density” conductive structure further includes a plurality of dielectric layers 422, a topmost dielectric layer (see annotated above) of the plurality of dielectric layers covers the topmost circuit layer (see FIG. 8B annotated above), and a portion of the topmost dielectric layer is between a top surface of the topmost circuit layer and the intermediate layer (see FIG. 8B annotated above). 

In re claim 59, Lin discloses (e.g. see FIG. 8B annotated above) wherein the at least one conductive through via extends through the topmost dielectric layer and the intermediate layer. 

In re claim 60, Lin discloses (e.g. see FIG. 8B annotated above) wherein the at least one conductive through via includes a first portion located in the intermediate layer and a second portion located in the topmost dielectric layer, and a sidewall of the first portion is aligned with a sidewall of the second portion.

    PNG
    media_image5.png
    734
    1304
    media_image5.png
    Greyscale

In re claim 61, Lin discloses (e.g. see interpretation of FIG. 8B annotated above) wherein the “high-density” conductive structure further includes at least one circuit layer (see those annotated above), and the at least one conductive through via contacts (electrically or physically) and does not extends through the at least one circuit layer.


Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin and Yamaguchi as applied to claim 61 above, and further in view of Lin US 2013/0210198 A1 (Lin’198).
In re claim 62, the combination of Lin and Yamaguchi teaches it would obvious to encapsulate Lin’s semiconductor elements 500 (FIG. 1) with resin for protection. Lin and Yamaguchi does not explicitly disclose a top surface of the at least one semiconductor element is exposed from a top surface of the encapsulant. 
However, Lin’198 discloses (e.g. FIGs. 2-3) a semiconductor package comprising semiconductor devices 110 mounted on a wiring structure 120, wherein the semiconductor dies 110 are encapsulated by an encapsulant 140, and the encapsulant 140 is further planarized to remove excess molding compound to expose the top surface of dies 110 (FIG. 3, ¶ 20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s package by providing an encapsulant to encapsulate the semiconductor elements 500 and to planarize the encapsulant such that a top surface of the at least one semiconductor element 500 is exposed from a top surface of the encapsulant by removing the excess molding compound as taught by Lin’198. Removal of the excess molding compound provides the well-known benefit of reducing the overall thickness of the package, reducing thermal stress, and improving in thermal dissipation through the exposed surface of the die. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the excess encapsulating molding compound to expose the top surface to achieve known results of reducing the overall thickness of the package, reducing thermal stress, and improving in thermal dissipation. 

In re claim 63, Lin’198 discloses (e.g. FIG. 3) wherein the top surface of the at least one semiconductor element 110 is substantially aligned with the top surface of the encapsulant 140 (planar top surface, ¶ 20).

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Applicant’s conclusory remark on the newly submitted claims 44-63 not being taught by prior art of record is not persuasive. No specific deficiency is pointed out. As detailed in the rejections above, all limitations of new claims 44-63 are taught by Lin alone or in combination with Yamaguchi and Lin’198. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815